                                                                                                         1   MICHAEL C. ZELLERS SBN 146904
                                                                                                             michael.zellers@tuckerellis.com
                                                                                                         2   AGGIE B. LEE SBN 228332
                                                                                                             aggie.lee@tuckerellis.com
                                                                                                         3   TUCKER ELLIS LLP
                                                                                                             515 South Flower Street
                                                                                                         4   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071-2223
                                                                                                         5   Telephone: 213.430.3400
                                                                                                             Facsimile: 213.430.3409
                                                                                                         6
                                                                                                           BUTLER SNOW LLP
                                                                                                         7 FRED E. BOURN III (admitted pro hac vice)
                                                                                                           trey.bourn@butlersnow.com
                                                                                                         8 P.O. Box 6010
                                                                                                           Ridgeland, MS 39158-0610
                                                                                                         9 Telephone: 601.948.5711
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                           Facsimile: 601.985.4500
                                                                                                        10
                                                                                                             Attorneys for Defendants
                                                                                                        11   ETHICON, INC., and
                                                                                                             JOHNSON & JOHNSON
                                                                                                        12

                                                                                                        13                              UNITED STATES DISTRICT COURT
TUCKER ELLIS LLP




                                                                                                        14                          CENTRAL DISTRICT OF CALIFORNIA
                                                                                                        15
                                                                                                             SANDRA VERDIN and ANGEL                       CASE NO.: 5:19-cv-01207 (JGB)(SHKx)
                                                                                                        16 VERDIN,
                                                                                                                          Plaintiffs,                      Assigned to the Honorable Jesus G. Bernal
                                                                                                        17
                                                                                                                                                           and the Honorable Shashi H. Kewalramani
                                                                                                        18         v.
                                                                                                                                                           CONFIDENTIALITY AND
                                                                                                        19 LIFECELL CORPORATION,                           STIPULATED PROTECTIVE ORDER
                                                                                                             ALLERGAN, INC., JOHNSON &
                                                                                                        20 JOHNSON, ETHICON, INC., and DOES                Complaint Filed: June 28, 2019
                                                                                                             1-40, inclusive.
                                                                                                        21
                                                                                                                          Defendants.
                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1         Before the Court is the joint motion of the parties for the entry of a stipulated
                                                                                                         2   confidentiality and protective order (“Protective Order”). While the parties are aware that
                                                                                                         3   this Court suggests the use of a standard Protective Order (“Model Order”), the parties
                                                                                                         4   believe unusual circumstances exist to deviate from the Model Order in this instance.
                                                                                                         5   First, because the proposed Protective Order has been used in several hernia mesh cases
                                                                                                         6   involving Ethicon in multiple jurisdictions across the country, uniformity to protect
                                                                                                         7   Confidential Information produced in these cases is desirable. In addition, the parties’
                                                                                                         8   proposed Protective Order has certain substantive differences that more accurately
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   represent the document productions that will take place in this case, including (i) both a
                                                                                                        10   Confidential and Highly Confidential designation; (ii) a procedure for the disclosure of
                                                                                                        11   Highly Confidential documents to competitors; and (iii) a more detailed procedure for
                                                                                                        12   addressing and retrieving inadvertently produced privileged documents.
TUCKER ELLIS LLP




                                                                                                        13          After careful consideration, it is hereby ORDERED as follows:
                                                                                                        14   1.    Definitions.
                                                                                                        15          “Action” or “Proceeding” means the above-captioned proceeding.
                                                                                                        16         “Competitor” means any manufacturer of, or any entity involved in the sale of
                                                                                                        17   hernia mesh or pelvic mesh, and any person who, upon reasonable and good faith inquiry,
                                                                                                        18   could be determined to be employed by, to be a consultant doing research for, or
                                                                                                        19   otherwise to be retained by any manufacturer of, or any entity involved in the sale of,
                                                                                                        20   hernia mesh or pelvic mesh.
                                                                                                        21         “Consultant” means an expert, consultant, or case-specific medical professional
                                                                                                        22   whom counsel has retained, or is considering for retention, to assist in preparing for the
                                                                                                        23   trial of the Action, whether or not designated as a testifying expert.
                                                                                                        24          “Designating Party” means the Party or non-party that designates Documents,
                                                                                                        25   Testimony, or Information as CONFIDENTIAL or HIGHLY CONFIDENTIAL.
                                                                                                        26         “Document” or “Documents” has the meaning set out in Federal Rule of Civil
                                                                                                        27   Procedure 34(a) and includes electronically stored information.
                                                                                                        28
                                                                                                                                                             2
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1         “Information” includes the content of Documents or Testimony, as well as any
                                                                                                         2   matter derived therefrom or based thereon.
                                                                                                         3         “Party/Parties” means the plaintiffs, defendants, and any other parties to this
                                                                                                         4   Action and, as applicable, the parties’ respective corporate parents, subsidiaries,
                                                                                                         5   affiliates, successors, attorneys, principals, experts, consultants, representatives, directors,
                                                                                                         6   officers, and employees. For purposes of this Protective Order, the terms “Party” and
                                                                                                         7   “Parties” shall also include any and all third parties who elect to avail themselves of, and
                                                                                                         8   agree to be bound by, the terms and conditions of this Protective Order by signing the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   Agreement attached hereto as Exhibit A.
                                                                                                        10         “Producing Party” means any Party or non-party who discloses Documents,
                                                                                                        11   Testimony, or Information in this Proceeding.
                                                                                                        12         “Qualified Person” means any person or entity authorized to receive or see
TUCKER ELLIS LLP




                                                                                                        13   CONFIDENTIAL OR HIGHLY CONFIDENTIAL Material under the terms of this
                                                                                                        14   Order, as described in Paragraph 3 below.
                                                                                                        15         “Receiving Party” means any Party to whom Documents, Testimony, or
                                                                                                        16   Information are disclosed in this Proceeding.
                                                                                                        17         “Testimony” means all depositions, declarations or affidavits, or other pre-trial
                                                                                                        18   statements such as interrogatory answers and responses to requests for admission,
                                                                                                        19   whether or not given under oath, used in this Proceeding.
                                                                                                        20   2.    Introduction, Scope, and Applicability.
                                                                                                        21         This Protective Order shall govern all hard copy and electronic Documents and
                                                                                                        22   Information disclosed in this proceeding that are identified by the Designating Party as
                                                                                                        23   CONFIDENTIAL or HIGHLY CONFIDENTIAL under this Order. This Protective
                                                                                                        24   Order is applicable to all Parties (as defined in Paragraph 1), and all other signatories to
                                                                                                        25   the Agreement attached hereto as Exhibit A, the terms of which are deemed to be
                                                                                                        26   incorporated into this Order. It is expressly ordered that this Protective Order will not be
                                                                                                        27   used, in any manner or form, direct or indirect, as evidence in any trial or any hearing, or
                                                                                                        28   referred to in any trial or any hearing on the merits of this case, save and except a hearing
                                                                                                                                                              3
                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   which involves issues related to the enforcement of any provision of this Protective
                                                                                                         2   Order. This provision is an essential part of this Protective Order and is not severable
                                                                                                         3   from any remaining paragraph or provision thereof. Nothing herein shall be construed as
                                                                                                         4   an admission or concession by a Designating Party that any designated CONFIDENTIAL
                                                                                                         5   or HIGHLY CONFIDENTIAL Information constitutes material, relevant, or admissible
                                                                                                         6   evidence in this proceeding.
                                                                                                         7   3.    Confidential Information.
                                                                                                         8         Any Party may designate as CONFIDENTIAL any Documents or Information the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   Designating Party believes in good faith constitutes or discloses Information that
                                                                                                        10   qualifies for protection under Federal Rules of Civil Procedure 26(c)(1)(G) or other
                                                                                                        11   applicable laws or regulations. CONFIDENTIAL Documents or Information include
                                                                                                        12 Documents or Information that contain trade secret information as defined by Section
TUCKER ELLIS LLP




                                                                                                        13 1(4) of the Uniform Trade Secrets Act, or other confidential research, development,

                                                                                                        14 proprietary or commercial information, and materials that are deemed confidential under

                                                                                                        15 Federal Drug Administration (“FDA”) regulations and Health Insurance Portability and

                                                                                                        16 Accountability Act (“HIPAA”) statutes and/or other similar state or local laws or

                                                                                                        17 regulations. Nonetheless, the Parties acknowledge that this Order does not confer

                                                                                                        18 blanket protections on all disclosures or responses to discovery and that the protection it

                                                                                                        19 affords from public disclosure and use extends only to the information or items that are

                                                                                                        20 entitled to confidential treatment under the applicable legal principles.

                                                                                                        21         CONFIDENTIAL Documents or Information may be further designated as
                                                                                                        22 HIGHLY CONFIDENTIAL if the Designating Party believes in good faith that, if

                                                                                                        23 disclosed, the Documents or Information would cause substantial economic harm to the

                                                                                                        24 competitive position of the Designating Party or Producing Party because it is highly

                                                                                                        25 confidential research and development material on a new product that has not been

                                                                                                        26 approved or cleared by the FDA or similar regulatory body or reflects a Party’s price

                                                                                                        27 competitiveness in the market or marketing business strategies of a Party concerning a

                                                                                                        28 current or new product. The plaintiff(s) will inform the Producing Party and Designating
                                                                                                                                                            4
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   Party of its intent to disclose HIGHLY CONFIDENTIAL information to any individual
                                                                                                         2   who is currently, or who at any time during the pendency of this Proceeding becomes, a
                                                                                                         3   Consultant to a Competitor of the Producing Party or Designating Party in the pelvic
                                                                                                         4   mesh or hernia mesh business, or is a consultant to any entity actively investigating
                                                                                                         5   entering such businesses, and plaintiff(s) will follow the procedures for disclosure of such
                                                                                                         6   materials in accordance with the terms set forth in this Protective Order.
                                                                                                         7         “Qualified Persons” means:
                                                                                                         8                a.    For HIGHLY CONFIDENTIAL Documents or Information:
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9                      i.        retained counsel for the Parties in this litigation and their
                                                                                                        10                                respective staff;
                                                                                                        11                      ii.       actual or potential independent experts or consultants (and their
                                                                                                        12                                administrative or clerical staff) engaged in connection with this
TUCKER ELLIS LLP




                                                                                                        13                                litigation (which shall not include the current employees,
                                                                                                        14                                officers, members, or agents of parties or affiliates of parties);
                                                                                                        15                      iii.      litigation vendors, court reporters, and other litigation support
                                                                                                        16                                personnel;
                                                                                                        17                      iv.       this Court and its staff and any other tribunal or dispute
                                                                                                        18                                resolution officer duly appointed or assigned in connection with
                                                                                                        19                                this litigation.
                                                                                                        20                b.    For CONFIDENTIAL Documents or Information:
                                                                                                        21                      i.        all the persons identified in subparagraph 3(a);
                                                                                                        22                      ii.       the Party, if a natural person;
                                                                                                        23                      iii.      if the Party is an entity, such officers or employees of the Party
                                                                                                        24                                who are actively involved in the prosecution or defense of this
                                                                                                        25                                Action;
                                                                                                        26                      iv.        witnesses, prospective witnesses in this action, or deponents;
                                                                                                        27                      v.        any person who was an author, addressee, or intended or
                                                                                                        28                                authorized recipient of the CONFIDENTIAL information and
                                                                                                                                                               5
                                                                                                                                       CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1                              who agrees to keep the information confidential, provided that
                                                                                                         2                              such persons may see and use the CONFIDENTIAL
                                                                                                         3                              information but not retain a copy.
                                                                                                         4                c.     Such other persons this Court may designate after notice and an
                                                                                                         5                       opportunity to be heard.
                                                                                                         6         Any Party designating any person as a Qualified Person shall have the duty to
                                                                                                         7   reasonably ensure that such person observes the terms of this Protective Order and
                                                                                                         8   complies with the requirements of Section 17 below with respect to signing the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   Agreement in Exhibit A. To the extent that this Court permits disclosure of the
                                                                                                        10   Producing Party’s Documents to treating physicians, nothing herein shall be construed to
                                                                                                        11   prevent the non-Designating Party from discussing the contents of Documents designated
                                                                                                        12   as CONFIDENTIAL or HIGHLY CONFIDENTIAL with a treating physician who does
TUCKER ELLIS LLP




                                                                                                        13   not execute Exhibit A to the Protective Order, provided that (i) the non-Designating Party
                                                                                                        14   first advises the treating physician that the Documents are designated CONFIDENTIAL
                                                                                                        15   or HIGHLY CONFIDENTIAL under the Protective Order and therefore not in the public
                                                                                                        16   domain; and (ii) the treating physician orally agrees not to disclose the contents of such
                                                                                                        17   Documents to individuals who are not Qualified Persons.
                                                                                                        18   4.    Use of CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or
                                                                                                        19   Information.
                                                                                                        20         All CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information
                                                                                                        21   provided by any Party in the course of this litigation shall be used solely for the purpose
                                                                                                        22   of litigation preparation, trial(s), and appeal(s) of this Proceeding and for no other
                                                                                                        23   purpose, and shall not be disclosed except in accordance with the terms hereof.
                                                                                                        24   However, this paragraph does not apply to material initially designated as
                                                                                                        25   CONFIDENTIAL OR HIGHLY CONFIDENTIAL that has been de-designated, material
                                                                                                        26   that has been filed and not sealed, material that has been used in hearings or trial for
                                                                                                        27 which Defendants did not object or timely file a motion to seal, or material that is

                                                                                                        28
                                                                                                                                                             6
                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   otherwise appropriately in the public domain, for example not in violation of a protective
                                                                                                         2   order.
                                                                                                         3   5.       Marking of Documents.
                                                                                                         4            Documents provided in this litigation may be designated by the Designating Party
                                                                                                         5 as CONFIDENTIAL or HIGHLY CONFIDENTIAL by marking each page of the

                                                                                                         6 Documents so designated with a stamp indicating that the Document is

                                                                                                         7 CONFIDENTIAL, or HIGHLY CONFIDENTIAL.”1 The marking shall not cover any

                                                                                                         8 information or alter the Document in any way other than the mark itself. In lieu of
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 marking the original of a Document, if the original is not provided, the Designating Party

                                                                                                        10 may mark the copies that are provided. Originals shall be preserved for inspection.

                                                                                                        11            The parties recognize that material previously produced in another litigation or
                                                                                                        12 proceeding may be produced in this Proceeding. Any material previously produced and
TUCKER ELLIS LLP




                                                                                                        13 marked CONFIDENTIAL or HIGHLY CONFIDENTIAL in another litigation or

                                                                                                        14 proceeding will be considered to have the same designations (i.e. CONFIDENTIAL or

                                                                                                        15 HIGHLY CONFIDENTIAL) and be subject to this Protective Order.

                                                                                                        16 6.         Disclosure at Depositions.
                                                                                                        17            To preserve CONFIDENTIAL OR HIGHLY CONFIDENTIAL designations, a
                                                                                                        18 party may designate the transcript of any deposition in this action, or any portion thereof,

                                                                                                        19 including exhibits thereto, as CONFIDENTIAL OR HIGHLY CONFIDENTIAL by

                                                                                                        20 either advising the Court reporter and the Parties in real time during the deposition or by

                                                                                                        21 designating the entire transcript CONFIDENTIAL OR HIGHLY CONFIDENTIAL at the

                                                                                                        22 commencement of the deposition. The use of a CONFIDENTIAL or HIGHLY

                                                                                                        23 CONFIDENTIAL Document during the deposition shall not, in and of itself, render the

                                                                                                        24 entire transcript CONFIDENTIAL or HIGHLY CONFIDENTIAL. However, to the

                                                                                                        25 extent that a non-Confidential or CONFIDENTIAL transcript includes CONFIDENTIAL

                                                                                                        26 or HIGHLY CONFIDENTIAL exhibits, the Court Reporter shall note on the cover page

                                                                                                        27

                                                                                                        28
                                                                                                             1        Highly Confidential Documents may be stamped “HIGHLY CONFIDENTIAL *P*”.
                                                                                                                                                                7
                                                                                                                                     CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   that the transcript includes exhibits that are CONFIDENTIAL or HIGHLY
                                                                                                         2   CONFIDENTIAL exhibits.
                                                                                                         3          Any Party also may designate information disclosed at a deposition as
                                                                                                         4   CONFIDENTIAL or HIGHLY CONFIDENTIAL by notifying all parties to this action in
                                                                                                         5   writing no later than thirty (30) days following receipt of the transcript that the transcript
                                                                                                         6   should be treated as CONFIDENTIAL or HIGHLY CONFIDENTIAL thereafter. Each
                                                                                                         7   Party shall attach a copy of each such written notice to the face of the transcript and each
                                                                                                         8   copy thereof in that Party’s possession, custody, or control. All deposition transcripts
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   shall be treated as HIGHLY CONFIDENTIAL for a period of thirty (30) days after initial
                                                                                                        10   receipt of the transcript.
                                                                                                        11          Upon receipt of the CONFIDENTIAL OR HIGHLY CONFIDENTIAL
                                                                                                        12   designation, the Court reporter shall indicate on the cover page of the transcript that the
TUCKER ELLIS LLP




                                                                                                        13   transcript is either CONFIDENTIAL or HIGHLY CONFIDENTIAL pursuant to the
                                                                                                        14   Protective Order. Nothing herein shall preclude the Non-Designating Party from
                                                                                                        15   providing depositions designated CONFIDENTIAL or HIGHLY CONFIDENTIAL to
                                                                                                        16   Qualified Persons in accordance with the terms set forth in Paragraph 3.
                                                                                                        17   7.     Disclosure to Qualified Persons.
                                                                                                        18          a.     To Whom. CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or
                                                                                                        19   Information shall not be disclosed or made available by the Receiving Party to persons
                                                                                                        20   other than Qualified Persons except as necessary to comply with applicable law or a valid
                                                                                                        21   order of a court of competent jurisdiction; provided, however, that if another court or an
                                                                                                        22 administrative agency subpoenas or otherwise orders production of a Document or

                                                                                                        23 Information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL that a

                                                                                                        24 person has obtained under the terms of this Order, the person to whom the subpoena or

                                                                                                        25 other process is directed shall promptly, and, if possible within five (5) business days of

                                                                                                        26 service, notify counsel for the Designating Party and Producing Party in writing via email

                                                                                                        27 of all of the following: (i) the Documents or Information designated as CONFIDENTIAL

                                                                                                        28 or HIGHLY CONFIDENTIAL that are requested for production in the subpoena; (ii) the
                                                                                                                                                             8
                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   date on which compliance with the subpoena is requested; (iii) the location at which
                                                                                                         2   compliance with the subpoena is requested; (iv) the identity of the party serving the
                                                                                                         3   subpoena; and (v) the case number, jurisdiction and index, docket, complaint, charge,
                                                                                                         4   civil action or other identification number, or other designation identifying the litigation,
                                                                                                         5   administrative proceeding, or other proceeding in which the subpoena or other process
                                                                                                         6   has been issued. In no event shall a designated Document or Information be produced
                                                                                                         7   prior to the expiration of fifteen (15) days following transmission of written notice to
                                                                                                         8   counsel for the Designating Party and Producing Party unless required to do so by the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   subpoena.
                                                                                                        10         b.     Retention of Copies During This Litigation. Outside counsel for the
                                                                                                        11 Receiving Party shall take reasonable and appropriate steps to ensure that

                                                                                                        12 CONFIDENTIAL and HIGHLY CONFIDENTIAL Documents are maintained in a
TUCKER ELLIS LLP




                                                                                                        13 secure environment and that reasonable and appropriate measures are taken when

                                                                                                        14 transmitting such Documents to Qualified Persons. In addition, printouts of HIGHLY

                                                                                                        15 CONFIDENTIAL Documents and Information shall be maintained only in the offices of

                                                                                                        16 outside counsel for the Receiving Party, and to the extent supplied to experts described in

                                                                                                        17 subparagraph 3(a)(ii), in the offices of those experts. Copies of Documents and

                                                                                                        18 Information and exhibits containing CONFIDENTIAL Documents and Information may

                                                                                                        19   be prepared by independent copy services, printers, or illustrators for the purpose of this
                                                                                                        20   Action.
                                                                                                        21   8.    Disclosure Requirements for HIGHLY CONFIDENTIAL Information to
                                                                                                        22         Competitors.
                                                                                                        23         Prior to disclosure, plaintiff(s) or other disclosing party will inform the
                                                                                                        24 Designating Party and Producing Party of its intent to disclose HIGHLY

                                                                                                        25 CONFIDENTIAL Documents or Information to anyone who is currently, or who at

                                                                                                        26   any time during the pendency of this Action becomes, a Consultant to a Competitor
                                                                                                        27   in the manner set forth below:
                                                                                                        28
                                                                                                                                                             9
                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1         a.     Give at least ten (10) days’ notice in writing to counsel for the Designating
                                                                                                         2   Party and Producing Party of the intent to so disclose such Document or Information,
                                                                                                         3   although the plaintiff(s) or other disclosing party is not required to identify the intended
                                                                                                         4   recipient of such materials.
                                                                                                         5         b.     Within ten (10) days thereafter, counsel for the plaintiff(s)/other disclosing
                                                                                                         6   party, Producing Party, and Designating Party shall attempt to resolve any disputes
                                                                                                         7   among them regarding the disclosure of the HIGHLY CONFIDENTIAL material to the
                                                                                                         8   intended recipient.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9         c.     If counsel are unable to resolve any dispute regarding such disclosure,
                                                                                                        10   within an additional seven (7) days, the Designating Party shall file a motion objecting to
                                                                                                        11   the proposed disclosure. In making such motion, it shall be the Designating Party’s
                                                                                                        12   burden to demonstrate good cause for preventing the disclosure.
TUCKER ELLIS LLP




                                                                                                        13         d.     If the Court permits disclosure of the Document or Information designated
                                                                                                        14   as HIGHLY CONFIDENTIAL at issue, the Document or Information remains designated
                                                                                                        15   as HIGHLY CONFIDENTIAL and the individual(s) receiving such information shall be
                                                                                                        16   bound by the requirements of this Protective Order.
                                                                                                        17   9.    Inadvertent Failure to Properly Designate Confidential Material.
                                                                                                        18         Inadvertent production of any Document or Information without designation as
                                                                                                        19 CONFIDENTIAL or HIGHLY CONFIDENTIAL will not be deemed to waive a

                                                                                                        20 Party’s claim to its CONFIDENTIAL or HIGHLY CONFIDENTIAL nature or stop

                                                                                                        21 said Party from designating said Document or Information as CONFIDENTIAL or

                                                                                                        22   HIGHLY CONFIDENTIAL at a later date. Disclosure of said Document or
                                                                                                        23   Information by another Party prior to such later designation shall not be deemed a
                                                                                                        24   violation of the provisions of this Order.
                                                                                                        25 10.     Consent to Disclosure and Use in Examination.
                                                                                                        26         Nothing in this Order shall prevent disclosure beyond the terms of this Order if each
                                                                                                        27 Designating Party consents to such disclosure, if the Confidentiality status is terminated

                                                                                                        28 for failure to timely file a Motion to Preserve Confidentiality pursuant to the challenge
                                                                                                                                                            10
                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   process set forth in Paragraph 11 below, or if the Court, after notice to all affected Parties
                                                                                                         2   and nonparties, orders such disclosure.
                                                                                                         3   11.   Challenging the Designation.
                                                                                                         4         a.     CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information.
                                                                                                         5   A Party shall not be obligated to challenge the propriety of a designation of
                                                                                                         6   CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information at the time
                                                                                                         7 such designation is made, and a failure to do so shall not preclude a subsequent challenge

                                                                                                         8 to the designation. In the event that any Party disagrees at any stage of these proceedings
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   with the designation of any Document or Information (including portions of a Document)
                                                                                                        10   as CONFIDENTIAL or HIGHLY CONFIDENTIAL, the Parties shall first try to resolve
                                                                                                        11   the dispute in good faith on an informal basis, such as by production of redacted copies.
                                                                                                        12   If the dispute cannot be resolved, the objecting party may invoke this Protective Order by
TUCKER ELLIS LLP




                                                                                                        13   objecting in writing to the Designating Party and Producing Party and identifying by
                                                                                                        14   bates range the specific Documents for which the objecting party is challenging the
                                                                                                        15   designation. The Designating Party and/or Producing Party shall then have fourteen (14)
                                                                                                        16   calendar days to move the Court for an order preserving the designated status of the
                                                                                                        17   disputed information (“Motion to Preserve Confidentiality”), unless additional time is
                                                                                                        18   agreed to. The Parties acknowledge that the process of challenging confidentiality
                                                                                                        19   designations and making Motions to Preserve Confidentiality is a time consuming and
                                                                                                        20   costly process for both the Designating and Non-Designating Parties, and they will act in
                                                                                                        21   good faith in making such challenges and motions. For example, the Non-Designating
                                                                                                        22   Party will challenge only those Documents for which there is legitimate need to remove
                                                                                                        23   or modify a confidentiality designation and specifically identify the challenged
                                                                                                        24   Documents by bates range along with an explanation as to the reason(s) for such
                                                                                                        25   challenge. Similarly, the Designating Party shall make a good faith review of the
                                                                                                        26   challenged Documents and make reasonable efforts to limit the Documents for which it
                                                                                                        27   makes a Motion to Preserve Confidentiality. In addition, a lawyer for the Designating
                                                                                                        28   Party will review each Document that is the subject of a Motion to Preserve
                                                                                                                                                             11
                                                                                                                                    CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   Confidentiality prior to the filing of the motion. The disputed information shall remain
                                                                                                         2   CONFIDENTIAL or HIGHLY CONFIDENTIAL unless and until the Court orders
                                                                                                         3   otherwise. Failure to timely file a Motion to Preserve Confidentiality shall constitute a
                                                                                                         4 termination of the status of such item as CONFIDENTIAL or HIGHLY

                                                                                                         5 CONFIDENTIAL Document or Information, unless the Parties otherwise agree or extend

                                                                                                         6 the time for filing a motion.

                                                                                                         7         b.     Qualified Persons. In the event that any Party in good faith disagrees with
                                                                                                         8 the designation of a person as a Qualified Person or the disclosure of particular
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information to such

                                                                                                        10 person, the Parties shall first try to resolve the dispute in good faith on an informal basis.

                                                                                                        11 If the dispute cannot be resolved, the objecting party shall move the Court for an order

                                                                                                        12 denying the disputed person: (i) status as a Qualified Person; or (ii) access to particular
TUCKER ELLIS LLP




                                                                                                        13 CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or Information. The

                                                                                                        14 objecting person shall have the burden of demonstrating that disclosure to the disputed

                                                                                                        15 person would expose the objecting party to the risk of serious harm.

                                                                                                        16 12.     Manner of Use in Proceedings.
                                                                                                        17         If any Party wishes to file, or use as an exhibit or as testimonial evidence at a
                                                                                                        18 hearing or trial, any CONFIDENTIAL or HIGHLY CONFIDENTIAL Documents or

                                                                                                        19 Information, such Party must provide notice to the Designating Party and Producing

                                                                                                        20 Party of the intended use of such information at least five business days in advance of

                                                                                                        21 filing. The Parties shall then attempt to resolve the matter of continued confidentiality by

                                                                                                        22 either (a) withdrawing the CONFIDENTIAL or HIGHLY CONFIDENTIAL designation,

                                                                                                        23 (b) creating a mutually acceptable redacted version that suffices for purposes of the case

                                                                                                        24 and is no longer designated as CONFIDENTIAL OR HIGHLY CONFIDENTIAL, or (c)

                                                                                                        25 filing such information under seal with the Court consistent with Civil Local Rule 79-5

                                                                                                        26 and the sealing requirements of the Court.

                                                                                                        27

                                                                                                        28
                                                                                                                                                            12
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   13.   Redaction of Confidential Material.
                                                                                                         2         The Parties recognize that the rules of the United States Food & Drug
                                                                                                         3   Administration (“FDA”), and other governmental agencies, and certain federal statutes
                                                                                                         4   require redaction of certain information prior to production by the Producing Party and
                                                                                                         5   that the Producing Party will comply with those requirements and redact such
                                                                                                         6   information as directed.
                                                                                                         7   14.   Inadvertent or Mistaken Disclosure of Privileged Documents. “Clawback”
                                                                                                         8         Procedure.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9         Inadvertent production of Documents or electronically stored information (“ESI”)
                                                                                                        10   (collectively “Inadvertently Produced Documents”) subject to work-product or attorney-
                                                                                                        11   client privilege, or other legal privilege protecting information from discovery, shall not
                                                                                                        12 constitute in this or any other action a waiver or forfeiture of the privilege otherwise
TUCKER ELLIS LLP




                                                                                                        13 attaching to those communications/materials or the subject matter thereof, provided that

                                                                                                        14 the producing party shall notify the receiving party in writing as set forth herein. In the

                                                                                                        15 event that a party inadvertently produces Documents or ESI subject to the attorney-client

                                                                                                        16 privilege, the work product doctrine or other legal privilege, the producing party shall,

                                                                                                        17 within ten (10) days of the discovery of the inadvertent disclosure, notify the other party

                                                                                                        18 in writing of the inadvertent disclosure.

                                                                                                        19         The producing party may, in the notice, request a “clawback” of the inadvertently
                                                                                                        20 disclosed material. The party receiving such clawback notice shall immediately and

                                                                                                        21 diligently act to retrieve the Inadvertently Produced Documents, and all copies, including

                                                                                                        22 any copies provided to experts or other outside consultants and any copies loaded to

                                                                                                        23 databases, and return them to the producing party or destroy them as agreed between the

                                                                                                        24 parties. All notes or other work product of the receiving party reflecting the contents of

                                                                                                        25 such materials shall be destroyed and not used.

                                                                                                        26         If the receiving party elects to file a motion as set forth below, the receiving party,
                                                                                                        27 subject to the requirements below, may retain possession of the Inadvertently Produced

                                                                                                        28 Documents as well as any notes or other work product of the receiving party reflecting
                                                                                                                                                            13
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   the contents of such materials pending the resolution by the Court of the motion below,
                                                                                                         2   but shall segregate and not use them pending resolution of the motion. If the receiving
                                                                                                         3   party’s motion is denied, the receiving party shall promptly comply with the immediately
                                                                                                         4   preceding provisions of this paragraph.
                                                                                                         5         No use shall be made of such Inadvertently Produced Documents during
                                                                                                         6 depositions or at trial, nor shall they be disclosed to anyone who was not given access to

                                                                                                         7 them prior to the request to return or destroy them unless and until otherwise ordered by

                                                                                                         8 the Court.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9         The party receiving such Inadvertently Produced Documents may, after receipt of
                                                                                                        10 the producing party’s notice of inadvertent production, move the Court to dispute the

                                                                                                        11 claim of privilege. The motion shall not assert as a ground for disputing privilege the fact

                                                                                                        12 or circumstances of the production of disclosed privileged information.
TUCKER ELLIS LLP




                                                                                                        13 15.     Return of Documents.
                                                                                                        14         Upon written request received from the Producing Party, any CONFIDENTIAL or
                                                                                                        15 HIGHLY CONFIDENTIAL Documents and Information, all reproductions of such

                                                                                                        16 Documents and Information, and any notes, summaries, or descriptions of such

                                                                                                        17 Documents and Information in the possession of any of the Qualified Persons specified in

                                                                                                        18 Paragraph 3 (except subparagraph 3(a)(iii)) shall be returned to the Producing Party or

                                                                                                        19 destroyed, except as this Court may otherwise order or to the extent such information has

                                                                                                        20 been used as evidence at any trial or hearing. Notwithstanding this obligation to return or

                                                                                                        21 destroy Documents and Information upon receipt of written request, counsel may retain

                                                                                                        22 attorney work product, including document indices, so long as that work product does not

                                                                                                        23 duplicate verbatim substantial portions of the text of any CONFIDENTIAL or HIGHLY

                                                                                                        24 CONFIDENTIAL information. Counsel may also retain CONFIDENTIAL and

                                                                                                        25 HIGHLY CONFIDENTIAL Documents as required to comply with any malpractice

                                                                                                        26 Errors & Omissions obligations.

                                                                                                        27

                                                                                                        28
                                                                                                                                                          14
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   16.   Ongoing Obligations.
                                                                                                         2         Insofar as the provisions of this Protective Order, or any other protective orders
                                                                                                         3   entered in this Action, restrict the communication and use of the Documents and
                                                                                                         4   Information protected by it, such provisions shall continue to be binding after the
                                                                                                         5   conclusion of this Action, except that: (a) there shall be no restriction on Documents that
                                                                                                         6   are used as exhibits in open court unless such exhibits were filed under seal or the
                                                                                                         7   Designating Party or Producing Party otherwise takes timely steps to maintain the
                                                                                                         8   confidentiality of said exhibits; and (b) a Party may seek the written permission of the
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   producing party or order of the Court to modify this, or any other, protective order.
                                                                                                        10         This Protective Order shall remain in full force and effect and each person subject
                                                                                                        11 to this Order shall continue to be subject to the jurisdiction of this Court, for the purposes

                                                                                                        12 of this Order, in perpetuity, and the Court shall not be divested of jurisdiction of any
TUCKER ELLIS LLP




                                                                                                        13 person or of the subject matter of this Order by the occurrence of conclusion of this case,

                                                                                                        14 or by the filing of a notice of appeal, or other pleading which would have the effect of

                                                                                                        15 divesting this Court of jurisdiction of this matter generally.

                                                                                                        16 17.     Duty to Ensure Compliance. Ongoing Obligations.
                                                                                                        17         Any Party designating any person as a Qualified Person shall have the duty to
                                                                                                        18 reasonably ensure that such person observes the terms of this Protective Order. Before

                                                                                                        19 being given access to any CONFIDENTIAL OR HIGHLY CONFIDENTIAL material

                                                                                                        20 each Qualified Person, other than the Court, the employees and staff of the Court, must

                                                                                                        21 execute the Exhibit A to this Protective Order and agree to submit to the jurisdiction of

                                                                                                        22 this Court.

                                                                                                        23         Each party’s counsel shall maintain a list of Qualified Persons who have signed
                                                                                                        24 this Protective Order and shall produce that list to producing party upon a motion for

                                                                                                        25 good cause shown as ordered by the Court. Notwithstanding the foregoing, nothing in

                                                                                                        26 this Paragraph shall be construed to require any party to disclose the identity of any

                                                                                                        27 expert or consultant not required to be disclosed under the Federal Rules of Civil

                                                                                                        28
                                                                                                                                                           15
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   Procedure, or to require disclosure prior to the time that such expert and/or consultant is
                                                                                                         2   required to be disclosed under the Federal Rules of Civil Procedure.
                                                                                                         3         To the extent that this Court permits disclosure of the Producing Party’s
                                                                                                         4   Documents to treating physicians, nothing herein shall be construed to prevent the non-
                                                                                                         5   Designating Party from discussing the contents of Documents designated as
                                                                                                         6   CONFIDENTIAL or HIGHLY CONFIDENTIAL with a treating physician who does not
                                                                                                         7   execute Exhibit A to the Protective Order, provided that (i) the non-Designating Party
                                                                                                         8   first advises the treating physician that the Documents are designated CONFIDENTIAL
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   or HIGHLY CONFIDENTIAL under the Protective Order and therefore not in the public
                                                                                                        10   domain; and (ii) the treating physician orally agrees not to disclose the contents of such
                                                                                                        11   Documents to individuals who are not Qualified Persons.
                                                                                                        12   18.   Modification and Exceptions.
TUCKER ELLIS LLP




                                                                                                        13         The Parties may, by stipulation, provide for exceptions to this Order and any party
                                                                                                        14   may seek an order of this Court modifying this Protective Order.
                                                                                                        15   DATED: November 14, 2019                    THE REYES LAW FIRM
                                                                                                        16

                                                                                                        17
                                                                                                                                                         By: Luis F. Reyes___________________
                                                                                                        18                                                   Luis F. Reyes
                                                                                                                                                             Attorneys for Plaintiffs
                                                                                                        19

                                                                                                        20

                                                                                                        21   DATED: November 14, 2019                    TUCKER ELLIS LLP
                                                                                                        22

                                                                                                        23
                                                                                                                                                         By: /s/ Aggie B. Lee________________
                                                                                                        24                                                   Michael C. Zellers
                                                                                                                                                             Aggie B. Lee
                                                                                                        25                                                   Attorneys for Defendants ETHICON,
                                                                                                                                                             INC., and JOHNSON & JOHNSON
                                                                                                        26

                                                                                                        27

                                                                                                        28
                                                                                                                                                            16
                                                                                                                                   CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   DATED: November 14, 2019                      BUTLER SNOW LLP
                                                                                                         2

                                                                                                         3
                                                                                                                                                           By: /s/ Trey Bourn III_______
                                                                                                         4                                                     Trey Bourn III
                                                                                                                                                               Attorneys for Defendants ETHICON,
                                                                                                         5                                                     INC., and JOHNSON & JOHNSON
                                                                                                         6

                                                                                                         7   DATED: November 14, 2019                      MURPHY ROSEN LLP
                                                                                                         8
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9
                                                                                                                                                           By: /s/ Paul D. Murphy_______________
                                                                                                        10                                                     Paul D. Murphy
                                                                                                                                                               Joanne L. Rosen
                                                                                                        11                                                     Attorneys for Defendants LIFECELL
                                                                                                                                                               CORPORATION and ALLERGAN,
                                                                                                        12                                                     INC.
TUCKER ELLIS LLP




                                                                                                        13   DATED: November 14, 2019                      LOWENSTEIN SANDLER LLP
                                                                                                        14

                                                                                                        15
                                                                                                                                                           By: /s/ David W. Field_______________
                                                                                                        16                                                     David W. Field
                                                                                                                                                               Michael A. Kaplan
                                                                                                        17                                                     Attorneys for Defendants LIFECELL
                                                                                                                                                               CORPORATION and ALLERGAN,
                                                                                                        18                                                     INC.
                                                                                                        19         *In accordance with Local Rule 5-4.3.4.(a)(2)(i), I, Aggie B. Lee, attest that Luis F.
                                                                                                        20   Reyes, Trey Bourn III, Paul D. Murphy, and David W. Field have concurred in and
                                                                                                        21   authorized this filing.
                                                                                                        22

                                                                                                        23         It is SO ORDERED this 18th day of November, 2019.
                                                                                                        24

                                                                                                        25                                            ______________________________________
                                                                                                        26                                            The Honorable Shashi H. Kewalramani
                                                                                                                                                      United States Magistrate Judge
                                                                                                        27

                                                                                                        28
                                                                                                                                                             17
                                                                                                                                       CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1   MICHAEL C. ZELLERS SBN 146904
                                                                                                             michael.zellers@tuckerellis.com
                                                                                                         2   AGGIE B. LEE SBN 228332
                                                                                                             aggie.lee@tuckerellis.com
                                                                                                         3   TUCKER ELLIS LLP
                                                                                                             515 South Flower Street
                                                                                                         4   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071-2223
                                                                                                         5   Telephone: 213.430.3400
                                                                                                             Facsimile: 213.430.3409
                                                                                                         6
                                                                                                           BUTLER SNOW LLP
                                                                                                         7 FRED E. BOURN III (admitted pro hac vice)
                                                                                                           trey.bourn@butlersnow.com
                                                                                                         8 P.O. Box 6010
                                                                                                           Ridgeland, MS 39158-0610
                                                                                                         9 Telephone: 601.948.5711
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                           Facsimile: 601.985.4500
                                                                                                        10
                                                                                                           Attorneys for Defendants
                                                                                                        11 ETHICON, INC., and
                                                                                                           JOHNSON & JOHNSON
                                                                                                        12                       UNITED STATES DISTRICT COURT
                                                                                                        13                          CENTRAL DISTRICT OF CALIFORNIA
TUCKER ELLIS LLP




                                                                                                        14

                                                                                                        15
                                                                                                           SANDRA VERDIN and ANGEL                        CASE NO.: 5:19-cv-01207 (JGB)(SHK)
                                                                                                        16 VERDIN,
                                                                                                                          Plaintiffs,                     Assigned to the Honorable Jesus G. Bernal
                                                                                                        17                                                and the Honorable Shashi H. Kewalramani
                                                                                                        18           v.
                                                                                                                                                          EXHIBIT A TO THE
                                                                                                        19 LIFECELL CORPORATION.,                         CONFIDENTIALITY AND
                                                                                                           ALLERGAN, INC., JOHNSON &                      STIPULATED PROTECTIVE ORDER
                                                                                                        20 JOHNSON, ETHICON, INC., and DOES
                                                                                                           1-40, inclusive.
                                                                                                        21                Defendants.                     Complaint Filed: June 28, 2019
                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                             EXHIBIT A TO CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                             1459965.1
                                                                                                         1            AGREEMENT TO BE BOUND BY THE PROTECTIVE ORDER
                                                                                                         2         I have read and understand the Protective Order entered in the above captioned
                                                                                                         3   case, and I agree to be bound by its terms. Specifically, and without limitation upon such
                                                                                                         4   terms, I agree not to use or disclose any CONFIDENTIAL or HIGHLY
                                                                                                         5   CONFIDENTIAL Documents or Information made available to me other than in
                                                                                                         6   accordance with this Protective Order.
                                                                                                         7         I further agree and attest to my understanding that my obligation to honor the
                                                                                                         8 confidentiality of such CONFIDENTIAL and HIGHLY CONFIDENTIAL Documents
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9 and Information will continue even after this Litigation concludes.

                                                                                                        10         I further agree and attest to my understanding that, if I fail to abide by the terms of
                                                                                                        11 the Order, I may be subject to sanctions, including contempt of court, for such failure. I

                                                                                                        12 hereby agree to submit to the jurisdiction of this court for enforcement of the undertaking
TUCKER ELLIS LLP




                                                                                                        13 I have made herein.

                                                                                                        14

                                                                                                        15   Dated: ____________________                    Signed Name: _____________________
                                                                                                        16
                                                                                                                                                            Printed Name: _____________________
                                                                                                        17

                                                                                                        18

                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28
                                                                                                                                                            2
                                                                                                                             EXHIBIT A TO CONFIDENTIALITY AND STIPULATED PROTECTIVE ORDER
                                                                                                         1                                 CERTIFICATE OF SERVICE
                                                                                                         2          I, Estella Licon, declare that I am a citizen of the United States and a resident of Los
                                                                                                             Angeles, California or employed in the County of Los Angeles, State of California. I am
                                                                                                         3   over the age of 18 and not a party to the within action. My business address is Tucker Ellis
                                                                                                             LLP, 515 South Flower Street, Forty-Second Floor, Los Angeles, California 90071-2223.
                                                                                                         4
                                                                                                                    On November __, 2019, I served the following: CONFIDENTIALITY AND
                                                                                                         5   STIPULATED PROTECTIVE ORDER on the interested parties in this action by:
                                                                                                         6
                                                                                                             (X)   ELECTRONICALLY VIA ECF: the above-entitled document to be served
                                                                                                         7         electronically through the United States District Court, Central District ECF website,
                                                                                                                   addressed to all parties appearing on the Court’s ECF service list. A copy of the
                                                                                                         8         “Filing Receipt” page will be maintained with the original document in our office.
                                                                                                         9   ( )   BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s)
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10         addressed as above, and placing each for collection and mailing on the below
                                                                                                                   indicated day following the ordinary business practices at Tucker Ellis LLP. I certify
                                                                                                        11         I am familiar with the ordinary business practices of my place of employment with
                                                                                                                   regard to collection for mailing with the United States Postal Service. I am aware
                                                                                                        12         that on motion of the party served, service is presumed invalid if postal cancellation
                                                                                                                   date or postage meter date is more than one day after date of deposit or mailing
                                                                                                        13
                                                                                                                   affidavit.
TUCKER ELLIS LLP




                                                                                                        14
                                                                                                             (X)   I declare that I am employed in the office of the Bar of this Court at whose direction
                                                                                                        15         the service was made.
                                                                                                        16
                                                                                                                   Executed on November ___, 2019, at Los Angeles, California
                                                                                                        17
                                                                                                                                                                    /s/ Estella Licon
                                                                                                        18                                                          Estella Licon
                                                                                                        19

                                                                                                        20

                                                                                                        21

                                                                                                        22

                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27

                                                                                                        28


                                                                                                                                                   CERTIFICATE OF SERVICE
